department of the treasury internal_revenue_service washington d c commissioner tax exempt and e 's' uniform issue list legend taxpayer a ira x financial_institution y financial_institution z month month month amount m date date date date investment_advisor k invesment advisor c limited_liability corporation c dear oct tep acts y o this is in response to your request dated march submitted on your behalf by your authorized representative in which you request a ruling to waive a b m e e e h t e e t n e n n e e t a t t e page the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_annuity ira ira x with financial_institution y taxpayer a age asserts that on date he received a distribution of amount m from ira x and that his failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to an error by investment_advisor k taxpayer a further represents that amount m has not been used for any other purpose taxpayer a represents that he had developed a reliance on the investment advice of investment_advisor k over a period of several years in month on date the funds from the surrendered ira x were transferred to taxpayer a’s joint checking account investment_advisor k then asked taxpayer a to wire the transferred funds to limited_liability corporation c to fund the purchase of the trust deeds for the new ira taxpayer a transferred these funds on date page was not curable investment_advisor k indicated that he had the trust deeds and they would be provided to taxpayer a shortly taxpayer a represents that after learning of this error he periodically attempted to get written confirmation that the trust deeds were purchased taxpayer a met with investment_advisor k in month and in the meeting investment_advisor k intimated that the funds had not been used to secure trust deeds for taxpayer a's ira investment_advisor k assured taxpayer a that the funds would be available by the end of the month taxpayer a represents that he pursued the return of the transferred funds from investment_advisor k however investment_advisor k did not cooperate and in fact issued to taxpayer a a check purporting to refund the transferred funds which did not clear due to insufficient funds taxpayer a did receive a partial return of amount m after terminating his relationship with investment_advisor k and by working with a new representative within the firm investment_advisor c taxpayer a further represents that they hired securities counsel to assist in the return of the remaining funds and months later after extensive prolonged discussions on date taxpayer a received the remaining funds owed to complete the return of amount m based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount m sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into page such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that the failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to an error by investment_advisor k therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x pursuant to this ruling letter taxpayer a is granted a period of days from the date of the issuance of this letter_ruling to make a rollover_contribution of amount m to a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount m will be considered a valid rollover_contribution within the meaning of sec_408 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact sincerely yours f ade p _ laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
